Citation Nr: 0311526	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  99-21 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability 

2.  Entitlement to service connection for a left foot 
disorder. 

3.  Entitlement to service connection for a right foot 
disorder, including as secondary to a left foot disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from December 1977 to July 
1979.  

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, denied the above claims in March 1999, and 
the veteran appealed its decision.  Hearings were held at the 
RO in August 1999 and February 2000.  The Board of Veterans' 
Appeals (Board) remanded the case to the RO in January 2001.  

The RO granted service connection for tinnitus in February 
2003.  Accordingly, the matter of service connection for 
tinnitus is no longer on appeal.  

The issues of entitlement to service connection for an eye 
disability, a left foot disability, and headaches are 
addressed in the remand section of this decision.  


FINDINGS OF FACT

1.  The veteran does not have a bilateral hearing loss 
disability. 

2.  The veteran's right foot plantar fasciitis, right great 
toe sclerotic changes, and plantar calcaneal spur were first 
manifest more than a year after service and are unrelated to 
any incident of service or to her left foot disorder.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2002).

2.  A right foot disability was not the result of disease or 
injury incurred or aggravated during service, and arthritis 
may not be presumed to have been.  38 U.S.C.A. § 1101, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2002).

3.  The veteran is not entitled to service connection for a 
right foot disorder, as secondary to a service-connected left 
foot disorder.  38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159.  The record shows that 
VA has met its duties.  The veteran was notified of evidence 
and information needed to substantiate and complete her 
claims and who had what duties including in the March 1998 VA 
Form 21-526; VA's March, April, and June 1998 letters to her; 
VA's March 1999 rating decision; its March 1999 decision 
notification letter and enclosed VA Form 4107; the September 
1999 statement of the case; the Board's January 2001 remand; 
and the February 2003 supplemental statement of the case.

The Board concludes that the discussions in the rating 
decisions, statements of the case, and other correspondence 
with the veteran informed her of the information and evidence 
needed to substantiate her claims and complied with VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2002).  Service medical records were obtained.  The location 
of accession given for Lackland Air Force Base was searched 
in March 1999 for 1978 with negative results.  Service 
department facilities indicated in December 2001 that they 
had no additional records.  Private medical records were 
received from Scott and White in June 1998.  Reasonable 
attempts were made to obtain identified relevant evidence.  
VA examination reports and VA and private medical records 
have been requested and obtained.    

The communications from VA to the veteran informed her of the 
type of evidence which would be relevant and assisted her in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 3.326, and the duty 
to assist and the duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or the 
changes to 38 C.F.R., VA's development and adjudication of 
the veteran's claims was consistent with the VCAA and the 
amendments to 38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no 
further action is necessary.  VA's duties have been 
fulfilled.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2002).  A showing of incurrence may be established by 
affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), (d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

For VA compensation and pension purposes, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least 3 of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Arthritis will be presumed to have been incurred or 
aggravated in service if it is manifested to a degree of 10 
percent within one year of discharge from a period of service 
lasting 90 or more days.  38 U.S.C.A. §§ 1101(3), 1112(a), 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hearing loss

The veteran's DD Form 214 indicates that she was an 
operations system management specialist 27152 and that her 
last duty assignment was at the 550 Tactical Fighter Training 
Squadron of the Tactical Air Command.  

In a March 1998 VA Form 21-4183, the veteran claimed that she 
has hearing loss due to jet engine noise and flight line 
duty.  The evidence is consistent with exposure to jet engine 
noise in service, given the information on her DD Form 214 
and her statements about noise exposure.  However, the 
evidence does not show that she currently has hearing loss 
disability as defined by 38 C.F.R. § 3.385.  On VA audiometry 
examination in September 2002, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
20
15
15
10
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was normal hearing sensitivity.

As noted above, for VA compensation and pension purposes, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The evidence does not show hearing loss disability as defined 
by 38 C.F.R. § 3.385.  In the absence of a current 
disability, there can not be a grant of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 43-144 (1992).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).

Right foot disability

Service medical records show no right foot injury.  

During the veteran's hearing at the RO in August 1999, the 
veteran testified that she did not have any problem with her 
right foot in service.  Then in 1990 she hurt her right leg.   
During the hearing at the RO in February 2000, the veteran 
testified that her right foot problems were being caused by 
her left foot.  

In April 2001, the veteran stated that from January 1990 to 
October 1992, she received routine medical care while 
stationed at Kelly Air Force Base as a dependent and had a 
right leg injury due to her left foot giving out.  The main 
vein in her right leg was damaged.

On VA examination in January 2003, right foot sclerotic 
changes in the great toe and a small calcaneal plantar spur 
were shown radiographically, and right foot plantar fasciitis 
was diagnosed.

The preponderance of the evidence of record indicates that 
the veteran's current right foot plantar fasciitis, right 
great toe sclerotic changes, and plantar calcaneal spur are 
unrelated to service.  First, service medical records do not 
show any of them.  Second, they were first claimed in March 
1998 and first diagnosed in January 2003, many years after 
service.  The veteran does not maintain that her right foot 
disorder(s) had its onset during service or is related to any 
in-service disease or injury.  There is also no competent 
medical evidence of record relating any right foot disorder 
to service.  

The veteran and her husband have attempted to indicate that 
she has a right foot problem due to her left foot or ankle 
problems.  However, they are not competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  More importantly, even if the veteran was service 
connected for a left foot disorder, a VA physician in January 
2003 indicated that her right foot symptomatology could not 
be directly connected to her left foot.

Regarding the right great toe sclerotic changes and the right 
foot calcaneal plantar spur, the service incurrence or 
aggravation of arthritis may be presumed if it is manifest to 
a degree of 10 percent within one year of service discharge.  
However, the sclerotic changes and plantar spur were not so 
manifest.  Accordingly, right foot arthritis may not be 
presumed to have been incurred or aggravated in service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App.49, 55 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a right foot disorder, 
including as secondary to a left foot disorder, is denied.


REMAND

Esotropia was shown before and during service.  It is unclear 
whether the veteran's esotropia become worse during service 
and whether she has it now.  The VA examiner in September 
2002 did not answer the questions of what eye disorder the 
veteran had on service entrance and whether it became worse 
during service.  

The veteran was treated for headaches before and during 
service.  There is no medical evidence of record diagnosing 
migraine headaches.  Headaches have been reported in 
conjunction with eye treatment.  The veteran indicated in May 
2001 that she has been treated for headaches at service 
facilities after service and she indicated during her 
February 2000 hearing that she had been treated for them in 
1999 at Scott and White.  However, the treatment reports are 
not of record.  The Board remanded the case in January 2001 
to afford the veteran a VA examination for migraine 
headaches.  This has not been accomplished.

Additionally, the Board remanded the claim for service 
connection for a left foot disorder to the RO in order to 
obtain an opinion as to whether it had its onset during 
service.  Although the veteran was afforded a VA medical 
examination, such an opinion was not provided.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  Make arrangements to obtain the 
veteran's complete treatment records 
(that are not already of record) for a 
headache disorder, a left foot disorder, 
and an eye disorder dated since her 
separation from service.  As noted 
above, she indicated in May 2001 that 
she has been treated for headaches at 
service facilities after service and 
indicated during her February 2000 
hearing that she had been treated for 
them in 1999 at Scott and White.  

2.  Once the foregoing development has 
been accomplished to the extent 
possible, and the medical records have 
been associated with the claims file, 
schedule the veteran for a VA 
neurological examination.  Send the 
claims folder to the examiner for 
review.  Ask the examiner to state in 
the report if the claims folder was 
reviewed.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner should provide an opinion as 
to the likelihood that the veteran's pre-
service esotropia and problem with depth 
perception underwent a permanent increase 
in severity during active service from 
December 1977 to July 1979, and, if so, is 
it indisputable that any increase in 
severity was attributable to the natural 
progress of the disease?  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

3.  Schedule the veteran for a VA 
neurological examination.  Send the 
claims folder to the examiner for 
review.  Ask the examiner to state in 
the report if the claims folder was 
reviewed.  A complete history of the 
claimed disorder should be obtained from 
the veteran.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

a.  What is the probability that any 
current headache disorder had its onset 
prior to the veteran's active service 
from December 1977 to July 1979?  

b.  If any headache disorder was manifest 
prior to service, did it undergo a 
permanent increase in severity during 
active service from December 1977 to July 
1979, and, if so, is it indisputable that 
any increase in severity was attributable 
to the natural progress of the disease?  

c.  If a headache disorder did not have 
its onset prior to active service, the 
examiner should state whether it is at 
least as likely as not that it had its 
onset during active service from December 
1977 to July 1979 or is related to any 
in-service disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached.  

4.  Schedule the veteran for a VA foot 
examination.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  A complete 
history of the claimed disorder should 
be obtained from the veteran.  All 
necessary tests should be conducted and 
all clinical findings reported in 
detail.  The examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any left 
foot disorder found to be present.  

The examiner should state whether it is 
at least as likely as not that any 
currently diagnosed left foot disorder 
found to be present had its onset during 
active service or is related to any in-
service disease or injury.  In providing 
this opinion, the examiner should 
specifically review the findings of mild 
sprain of the left ankle noted during 
service in September 1978.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Thereafter, the RO should review the 
claims folder and ensure that ensure that all 
of the foregoing development have been 
conducted and completed in full.  Specific 
attention is directed to the examination 
reports.  The RO should ensure that the 
medical reports are complete and in full 
compliance with the above directives.  Remand 
instructions of the Board are neither 
optional nor discretionary.  If the reports 
are deficient in any manner or fail to 
provide the specific information requested, 
they must be returned to the physicians for 
correction. 38 C.F.R. § 4.2 (2002); See also 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  Review the claims file and ensure 
that no other notification or development 
action, in addition to those directed 
above, is required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claims.

7.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, she and her representative 
should be furnished an SSOC and afforded 
a reasonable period of time within which 
to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



